Citation Nr: 0429806	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1805 for a child 
born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran, who is the father of the appellant, served on 
active duty from February 1969 to December 1970, to include 
service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein entitlement to benefits under 
38 U.S.C. § 1805 for a child born with spina bifida was 
denied.  The appellant indicated disagreement with that 
decision and, following issuance of a statement of the case 
(SOC), perfected her appeal by the submission of a 
substantive appeal (VA Form 9).

This case is currently under the regional office jurisdiction 
of VA's Denver, Colorado, RO, which has jurisdiction for all 
claims in which children of veterans who served in Vietnam 
request benefits for spina bifida.

A personal hearing was held before the undersigned, sitting 
at the Waco, Texas, Regional Office, in January 2003.  A 
transcript of that hearing has been associated with the 
appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required of her.


REMAND

As noted above, the appellant is claiming entitlement to 
benefits for spina bifida, which she alleges is the product 
of her father's service in Vietnam and for which she believes 
she should be awarded benefits under 38 U.S.C. § 1805.  After 
having reviewed the VA claims folder, the Board believes that 
a remand of this issue is necessary for the reasons set forth 
below.

At her personal hearing, the appellant testified that she has 
received treatment from two physicians; only one of those 
physicians, Dr. Kiel, has submitted medical information.  No 
records have been received from Dr. Chundur, the other 
physician identified by the appellant.  The Board notes that 
the appellant has submitted duly-executed VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), that allow VA to request 
that both physicians forward pertinent medical records to VA.  
Review of the appellant's claims file does not reveal that VA 
has made any such request of either physician.  Any 
additional available medical records must be obtained.  See 
38 C.F.R. § 3.159(c)(1) (2004).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should request that Dr. Gerald 
Kiel, 220 N. Ridgway, Cleburne, Texas 
76031, and Dr. K. Chundur, Suite 1400, 
1350 S. Main Street, Fort Worth, Texas 
76104, provide legible copies of all 
medical records pertaining to treatment 
accorded the appellant.  In addition, VBA 
should advise the appellant that she 
should also request that those physicians 
provide such records to VA or, in the 
alternative, that they furnish such 
records to her for her to forward to VA.

2.  Following receipt of any and all such 
records, and after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
appellant's claim.  If the decision 
remains unfavorable to her, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
her representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




